Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 Claims 1 -24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 15- 34 of U.S. Patent No. 10,317,541 B2).
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower than the instant independent claim, see below. As such, the narrower claim covers the scope of the instant claims.
With regards to claim 1, see patented claim 8.
With regards to claim 2, see patented claims 14 and 35. Notice that the Prior Art teaches a range within, overlapping or touching, the claimed range is found anticipated if the prior art range discloses the claimed range with “sufficient specificity”. In this case, the patent claims side by side moderator thickness of 0.1 to 1 cm and another of 1.1 to 10 cm. Further, the patent claims a moderator arrangement no more than 5 cm. As such, the claimed range of 1 to 5 cm a range within, overlapping and touching.
With regards to claim 3, see patented claim 5.
With regards to claim 4, see patented claim 16.
With regards to claim 5, see patented claim 17.
With regards to claim 6, see patented claim 18.
With regards to claim 7, see patented claim 21.
With regards to claim 8, see patented claim 19.
With regards to claim 9, see patented claim 20.
With regards to claim 10, see patented claim 21.
With regards to claim 11, see patented claim 22.
With regards to claim 12, see patented claim 23.
With regards to claim 13, see patented claim 24.
With regards to claim 14, see patented claim 26.
With regards to claim 15, see patented claim 27.
With regards to claim 16, see patented claim 28.
With regards to claim 17, see patented claim 29.
With regards to claim 18, see patented claim 27.
With regards to claim 19, see patented claim 30.
With regards to claim 20, see patented claim 31.
With regards to claim 21, see patented claim 32.
With regards to claim 21, see patented claim 32.
With regards to claim 23, see patented claim 34.
With regards to claim 24, see patented claim 8.
Claims 1 -24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 15- 34 of U.S. Patent No. 10,809,397 B2).
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented differ in ways not effecting scope, see below. As such, the pant claim covers the scope of the instant claims.
With regards to claim 1, the patent claim 1 uses the terms “electrical current” while instant claim 1 refers to an “electrical signal” and patent claim 1 recites “at least generally transparent to” while instant claim 1 recites “at least generally pass through the ionizing thermal neutron arrangement”. The patent still covers the scope of the instant claim.  
Patent claims 2 – 5, 7 – 15 and 17 - 24 cover instant claims 2 – 5, 7 – 15 and 17 - 24.
With regards to claims 6 and 16, patent claim recites “electrical current” while instant claim 6 expresses “electrical signal”. 
Allowable Subject Matter
Claims 1 – 24 are objected and would be allowed if the nonstatutory double patenting above was removed. 
The following is a statement of reasons for the indication of allowable subject matter:  Claim 1, The prior art on record fails to expressly disclose a fissile neutron detection system for detecting incident fissile neutrons, said fissile neutron detection system, comprising: an ionizing thermal neutron detector arrangement including an inner peripheral shape that at least substantially surrounds a moderator region for detecting thermal neutrons that exit the moderator region but is at least generally transparent to the incident fissile neutrons; and 
Specifically a moderator arrangement disposed within the moderator region for converting the incident fissile neutrons in the moderator region to thermal neutrons which exit the moderator region to then enter the thermal neutron detector arrangement for detection of at least some of the thermal neutrons to produce an electrical current as a detector output with the moderator arrangement having an outer peripheral shape that is at least generally complementary to said inner peripheral shape and the moderator arrangement includes lateral extents such that any given dimension that bisects the lateral extents includes a length that is greater than any thickness of the moderator arrangement transverse to the lateral extents.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975. The examiner can normally be reached M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/Examiner, Art Unit 2884